UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4614


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LUIS M. THOMAS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00445-HEH-1)


Submitted:    April 29, 2009                 Decided:   June 12, 2009


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Diamond, Richmond, Virginia, for Appellant.          Dana J.
Boente, Acting United States Attorney, John S. Davis, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A    jury   convicted      Luis       M.    Thomas     of   conspiracy        to

traffic     in    counterfeit       goods,         18       U.S.C.      § 371      (2006),

trafficking in counterfeit goods, 18 U.S.C. § 2320 (2006), and

engaging    in    monetary     transactions            in   property     derived        from

unlawful activity (three counts), 18 U.S.C. § 1957 (2006).                               The

court     sentenced     Thomas    to   60     months’         imprisonment         on    the

conspiracy conviction and concurrent 63-month sentences on the

remaining    convictions.         Thomas      appeals       his    sentence,       arguing

that the district court erred in (1) not explicitly stating its

determination      of    the     sentencing            factors     under      18    U.S.C.

§ 3553(a)    (2006);     (2)     imposing     a    two-level         aggravating        role

enhancement under U.S. Sentencing Guidelines Manual § 3B1.1(c)

(2007); and (3) declining to grant him a two-level reduction for

acceptance of responsibility under USSG § 3E1.1.                              Finding no

reversible error, we affirm.

            Thomas first argues that the district court erred in

failing “to make a reasoned on-the-record determination,” as to

the 18 U.S.C. § 3553(a) sentencing factors.                       Thomas specifically

asserts that the district court failed to address two related

cases,    those    of   his    imputed      co-conspirators,            and     therefore

failed to adequately consider “the need to avoid unwarranted

sentence disparities among defendants with similar records who



                                         2
have     been    found      guilty      of       similar       conduct.”              18     U.S.C.

§ 3553(a)(6).

            We       review    a     sentence         for     reasonableness           under       an

abuse-of-discretion standard.                Gall v. United States, 128 S. Ct.

586, 597 (2007).            This review requires appellate consideration

of   both   the      procedural       and    substantive             reasonableness           of    a

sentence.       Id. at 597.         Contrary to Thomas’ argument, there were

simply no infirmities at sentencing.

            In       determining       whether         a     sentence       is    procedurally

reasonable, this court must first assess whether the district

court    properly      calculated       the          defendant’s      advisory         guideline

range.       Id.      at    596-97.          A       sentence    within          the       properly

calculated       guideline          range    may        be     afforded          an    appellate

presumption of reasonableness.                   Rita v. United States, 551 U.S.

338, ___, 127 S. Ct. 2456, 2459, 2462 (2007).                               This court must

then consider whether the district court failed to consider the

18 U.S.C. § 3553(a) factors and any arguments presented by the

parties, selected a sentence based on “clearly erroneous facts,”

or failed to sufficiently explain the selected sentence.                                      Gall,

128 S. Ct. at 597; United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007).            Finally, this court reviews the substantive

reasonableness         of     the     sentence,            “taking     into       account        the

‘totality       of   the    circumstances,            including       the     extent        of   any



                                                 3
variance from the Guidelines range.’”                          Pauley, 511 F.3d at 473

(quoting Gall, 128 S. Ct. at 597).

            In evaluating the sentencing court’s explanation of a

selected sentence, this court has consistently held that, while

a district court must consider the statutory factors and explain

its   sentence,           it   need     not    explicitly      reference         §    3553(a)   or

discuss every factor on the record, particularly when the court

imposes   a      sentence         within       a    properly       calculated         guidelines

range.    United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006).    But at the same time, the district court “must make an

individualized assessment based on the facts presented.”                                     Gall,

128 S. Ct. at 597.               Moreover, the district court must state the

individualized            reasons       that       justify     a    sentence,         even   when

sentencing a defendant within the guidelines range.                                    Rita, 551

U.S. at       , 127 S. Ct. at 2468.                    The reasons articulated by the

district court for a given sentence need not be “couched in the

precise language of § 3553(a),” so long as the “reasons can be

matched     to        a    factor        appropriate         for        consideration        under

[§ 3553(a)]       and          [were]     clearly       tied       to     [the       defendant’s]

particular situation.”                  United States v. Moulden, 478 F.3d 652,

658 (4th Cir. 2007).

            Here, in addition to stating that it considered “all

the factors set forth in [§ 3553(a)]” in determining Thomas’

sentence,        by        evaluating          Thomas’       lengthy        involvement         in

                                                   4
counterfeit       trafficking,      his     decision      to        involve    his   family

members in the illegal activity and the scale of his operations,

the    district     court       clearly     considered         particular        § 3553(a)

factors,     namely,        Thomas’        background          and     characteristics.

Furthermore,       the    district        court       heard    significant        argument

regarding Thomas’ imputed co-conspirators and the need to avoid

unwarranted    sentence         disparities       and    ultimately         distinguished

Thomas’ case.        It is clear that the district court not only

explicitly stated its consideration of the § 3553(a) factors, in

accordance with the standards set forth in Gall, but it also

articulated how the sentencing factors applied to the facts of

this   particular        case.       We    therefore          find    Thomas’     sentence

procedurally reasonable.

            Thomas       also     argues        the    district       court     improperly

enhanced    his    sentence       for     his    role    as    a     supervisor      in   the

offense because he and his wife were “equal partners” in the

business.     The district court’s determination that the defendant

warrants a sentence enhancement is reviewed for clear error.

United States v. Sayles, 296 F.3d 219, 224 (4th Cir. 2002).                                 A

defendant qualifies for a two-level aggravating role enhancement

if he is an “organizer, leader, manager, or supervisor in any

criminal    activity.”           USSG   § 3B1.1(c).            We    have     reviewed    the

district court’s findings and find no clear error in the court’s

two-level enhancement.

                                            5
              Last,    Thomas    contends          the     district       court    erred    by

declining to reduce his offense level based on acceptance of

responsibility under USSG § 3E1.1.                      A district court’s decision

to   deny      an     offense      level          reduction       for      acceptance       of

responsibility is reviewed for clear error.                             United States v.

Dugger, 485 F.3d 236, 239 (4th Cir. 2007).                           The district court

denied   the    reduction       based    on       its    finding     that    Thomas      never

admitted he knew the goods were counterfeit.                            We find no clear

error in this determination.                  See also USSG § 3E1.1, comment.

(n.2)    (A    defendant     may    go     to      trial     and     still      receive     an

adjustment       for     acceptance           of        responsibility,           but     such

circumstances are rare and only warranted if the defendant went

to trial “to assert and preserve issues that do not relate to

factual guilt.”).

              Finding   no     abuse     of       discretion,       we    affirm        Thomas’

sentence.      We dispense with oral argument because the facts and

legal    contentions     are     adequately             presented    in     the    materials

before   the    court    and     argument         would     not     aid   the     decisional

process.

                                                                                    AFFIRMED




                                              6